New developments in public procurement (short presentation)
The next item is the short presentation of the report by Heide Rühle, on behalf of the Committee on the Internal Market and Consumer Protection, on new developments in public procurement [2009/2175 (INI)] -.
Mr President, I would like to include in my thanks all the shadow rapporteurs for their constructive cooperation and for the good results achieved in committee so far. Allow me to reiterate and highlight the main points of my report.
Firstly, we need greater legal certainty for all those involved - contracting authorities and contractors - with a view to better regulation. My report stresses the particularly great significance that public procurement has in times of crisis. However, my report also criticises the fact that the complex interaction of European legislation and national transposition has not resulted in a simplification and debureaucratisation of public procurement, as was, in fact, the aim of the 2004 revision, but rather in more work, high external costs for legal advice and protracted procedures. Unfortunately, this is at the expense of innovation and quality. Numerous studies show this to be the case. Far too often, the lack of legal clarity results in the cheapest offer being selected, rather than the best tender.
Whilst the Commission now provides assistance in the area of green procurement, there is no such assistance in the areas of socially responsible procurement, fair trade or the promotion of innovation through procurement. The Commission has some urgent reworking to do here.
Better coordination within the Commission is also urgently needed. The European Court of Justice has removed a number of legal uncertainties in recent judgments and strengthened the role of public procurers, for example, by indicating that the scope of the directives should not be extended into areas such as urban planning. These judgments do not give contracting authorities a blank cheque, but rather provide them with a clear framework. This, too, was something I sought to reiterate in my report.
One final point remains: the matter of the service concessions, on which opinions differed greatly within the committee. My position on the matter has not changed. The service concessions were deliberately removed from the directives on procurement in order to ensure greater flexibility in these areas and to take account of cultural differences. This position is also supported by all the stakeholders that I have spoken to, whether they be municipal umbrella organisations, public enterprises - particularly in the water industry, industrial associations, trade unions or, not least, NGOs. That is also something that I wanted clearly reiterated in my report.
I have one further point to mention that is also very important to me: public procurement must not result in the institutions selected losing their democratic rights. If we find that many municipalities are now including fair trade as an important criterion in public procurement decisions - whether when buying coffee or for other products - then I think it is important to bolster this. In this event, it would be very important for the Commission to help the municipalities and, if they make a mistake, to be there to advise them. Instead, the Commission has instituted new legal proceedings against the Netherlands in respect of precisely such mistakes. I consider this sort of thing counterproductive because it runs counter to the political decisions made by the political bodies.
I notice that several speakers would like to express their opinions. Remember that you each have one minute.
(FR) Mr President, I should like to begin by congratulating the rapporteur and thanking her for her in-depth work and receptiveness. It was a pleasure to work with her on this report. I believe that the result of this work is a balanced report of which the focal point is the increase in legal certainty. Therefore, the aim now is not to propose more legislation at any price but to make the existing legislation more accessible and intelligible.
One specific point to be raised - Mrs Rühle has already raised it - is that of service concessions. This is a sensitive point that has also caused some controversy within the Commission. I should like to insist once again that, insofar as we know that the Commission intends to propose new items of legislation to us on this subject, it should do so by bearing in mind the need to improve the functioning of the single market. At this moment in time, nothing else could justify major legislative initiatives on this matter.
(DE) Mr President, ladies and gentlemen, my group would actually have liked to support Mrs Rühle's report, because it contains a great many very positive elements.
Unfortunately, there are three points that we consider lacking or that we are unable to accept as they stand in the report. Firstly, Mrs Rühle was unable to accept that we genuinely have need of a legal framework for services in the general economic interest, and secondly, she also failed to state clearly that it is a matter of greater legal certainty in the area of social services in particular. This is a shortcoming of the report that we naturally find very regrettable.
One point that we are absolutely unable to accept is the rejection of service concessions. We cannot simply say that it is something we do not want. The Court of Justice has already ruled on all this. It is highly unpolitical. It is very important that we say quite clearly what we want if we know that the European Commission is preparing a legal text. It is important that we call upon the European Commission actually to go along with the very positive position taken by the Court of Justice on this matter, thereby also ensuring legal certainty. That is our demand and consequently, we have submitted an alternative resolution. We ask our fellow Members to support this alternative resolution.
(RO) I would like to congratulate the rapporteur for all her efforts on this report. I totally concur with the need to simplify European public procurement legislation and increase transparency. I am concerned by the large number of disputes over public procurement in numerous Member States.
For example, in Romania, the particularly complex legislative framework leads to procedural errors, while the misapplication of public procurement regulations can impede the use of the Structural Funds. This is why we need a simpler, clearer legislative framework to facilitate matters on both sides.
I would also like to comment on the problem of the lowest price. I agree that a public procurement contract should not be awarded simply on the basis of offering the lowest price. I also agree with the rapporteur that the tender's quality/price ratio and economic benefit must be the most important factors, not only the price. The legislative review must therefore take into account this fact and introduce far greater flexibility for public procurers. However, we must do this with great caution because, if we fail to establish clear criteria, we will open up a real Pandora's Box, with the risk of us triggering legal uncertainty again and even corruption.
Mr President, as the shadow rapporteur for my group, but also as the chairman of the committee responsible, I want also to join in thanks to Heide Rühle for what is a really important report. Indeed, it is a shame that under the rather strange rules of this Parliament, such an important report about a key element of the single market and indeed public policy is confined only to one-minute interventions.
I think it is welcome that Mr Tajani is here because I want to say to him that public procurement is a key instrument for encouraging innovative enterprise across the European Union. Mr Barnier, we know, is now going to have a look at strategy and I hope will pick up many of these things.
But the core of the problem, colleagues, is that we have a regime which, as this report says, is confusing and complex and indeed which many public authorities regard as a bureaucratic imposition instead of an opportunity. We can use public procurement to drive forward areas like small and medium-sized enterprises, Commissioner, and opportunities for innovation and green products and services - and, indeed, for supporting the whole of the innovation agenda. That is what we have to achieve, but it will need a concerted effort by all arms of the Commission to deliver the recommendations in this report.
(SK) Public procurement appears to be an effective way of purchasing goods and services for the public sector, making it possible to achieve reasonable prices while reducing the suspicion of corruption. In future, however, it would be good to work on simplifying the mechanisms of the public procurement process, and also to try and shorten the time it takes to make decisions.
In my opinion, we should support the basic principle of that aim. However, experience shows that it is also a good thing to publish contracts on the Internet, as this makes it possible to familiarise the broader public with these contracts and to convince them of the advantages of the contracts. Experience bears this out particularly in local authorities, where handling the assets of the community was very often under the watchful eye of citizens, and when all contracts began to be published on the Internet, people were more satisfied and trusted the local authorities more.
(CS) I believe that this report on public procurement, which was adopted by the Committee on the Internal Market and Consumer Protection with an absolute majority, will provide a good guideline for the work of the Commission in revising the directive. Our aim is to make public procurement much more accessible to small and medium-sized businesses, and for tenders to be less bureaucratic and, at the same time, easier to monitor. The greatest volume of public procurement from EU funds relates to buildings, where there is often a suspicion - and sometimes more than that - of corruption.
I am sorry that we will not be voting in this report on my proposal for the Commission to set up a public portal where it would be possible to monitor price differences between the successful contracts and the actual costs of construction following implementation. The portal should monitor and thereby also detect suspicious price differences, for example, relating to the construction of one kilometre of motorway between Member States. I firmly believe that access to genuinely open public procurement will only open up for SMEs once corruption has been rooted out.
(RO) The public procurement market at EU level is worth 16% of the EU's GDP. The internal market assumes that any European company can access acquisitions made in any Member State. The Services Directive guarantees that any European company can provide services in any other Member State, including via electronic means.
The internal market needs to ensure interoperability between e-Government systems, therefore, also between digital signature systems and tender systems operated electronically. I welcome the PEPPOL pilot project launched by the Commission for online public procurement, as well as the decision about the list of accredited certification service providers and the European plan for setting up a digital signature validation service.
I wish to draw attention to the fact that in 2005, Member State governments committed to carrying out 50% of public procurement transactions in Europe electronically by 2015. Romania implemented the online public procurement system back in 2002, which led to a reduction in public expenditure, a greater degree of transparency and an increase in access to the public procurement market for SMEs.
(DE) Mr President, Commissioner, I, too, would like to thank Mrs Rühle and the shadow rapporteurs for this sterling report. The Group of the European People's Party (Christian Democrats) is happy with a great deal of what is contained in this report. We have also agreed to compromise on one or two points, because you can never have everything in a House such as this. Overall, the report provides a good basis for further discussion with the European Commission on a number of topics.
Mrs Rühle has already addressed the question of how one can enable the contracting bodies, institutions and authorities to take social criteria into consideration in procurement without compromising the principles of the internal market. Secondly - and this has been addressed by Mr Engel - how can we design the service concessions so as to comply with the internal market in the long term?
I completely agree with Mr Engel and Mrs Rühle that we can only accept new legislation on the proviso that it offers a clear and recognisable advantage for the internal market. In view of this, we have achieved a good compromise and naturally, I would be pleased if, ultimately, the Social Democrats were also able to support it.
(RO) Against the backdrop of the global economic and financial crisis, my country's government has had to reduce the salaries of state employees, pensions and unemployment benefit, as well as cut subsidies. Bearing in mind these particularly tough measures, public procurement must be carried out in the most transparent and quickest way possible so as to ensure that public money is spent properly and effectively.
In addition, the use of online tender systems must be encouraged, which will help eradicate corruption and fraud in the public procurement system. Current administrative procedures, the confusing and complicated legal system, along with the need to clarify the process for appeals relating to the awarding of procurement contracts, have blocked the progress of some important contracts. Following consultations with the IMF, the Romanian Government amended its public procurement act, which is due to come into force by 1 June.
(IT) Mr President, Commissioner, ladies and gentlemen, the economic and financial markets crisis has shown the key role of public procurement, which is aimed at developing large-scale works, at stimulating innovation and, of course, at encouraging internal and external competition at European level.
We consider it essential to simplify standards and achieve greater legal certainty. This would definitely increase transparency over the composition and the work of the consultative committee on public procurement, for which the Commission is responsible.
We welcome the part played by an institutionalised public-private partnership in facilitating access for the small and medium-sized enterprises that form the basis of our economy. We need to step up our efforts to prevent discrimination, which often hits small and medium-sized businesses within Europe. I congratulate my fellow Members for the work they have carried out, and they can count on my support tomorrow.
Mr President, I think, in finding reasons for the economic recession we find ourselves in, the finger is pointed - and rightly so - at bankers, builders, regulators, speculators, etc. I think, however, the area of public procurement has led to a lot of the problems as well, where there was an element of 'jobs for the boys', a lack of transparency and a lack of integrity. The contracts went inevitably to the same people all the time who, of course, time and time again, went over time and over budget but were never penalised.
I welcome these new developments that will allow us to have the greatest possible transparency in the process. However, we also need to ensure that those who are sitting in judgment on these contracts have the greatest expertise and the greatest independence and are not appointees of the parties in power.
Finally I want to say that simplification is, of course, vital, because there is no point in having too much time and too much money taken up in a very important but, after all, a preliminary exercise.
Mr President, ladies and gentlemen, the Commission and, in particular, Commissioner Barnier, for whom I am standing in this evening, have monitored very closely the preparation of Parliament's own-initiative report on new developments in public procurement and the debate concerning the amendments.
As Mrs Ticǎu, Mrs Comi and Mr Harbour said, good discipline in the field of public procurement is fundamental to ensuring that best use is made of public money for the welfare of the citizens and of small and medium-sized enterprises, especially in the current tight budgetary situation.
The comments made in the report will be duly taken into account in the preparation of new initiatives. Work has already begun on some initiatives, which are in response to those comments. The Commission services have begun an ex post evaluation of the public procurement directives. A communication to clarify the way in which to use public procurement to promote sustainable development, social inclusion and innovation is currently being drafted. An analysis of the case-law of the Court is also under way on public-public cooperation, and it will enable us to define the scope of public-public cooperation that is included or not within the scope of European public procurement law.
As regards a possible initiative on concessions, the Commission assumes the burden of proof and is working on an impact study, which will be finalised in 2010. This evaluation is a prerequisite for any legislative initiative on the matter. If it reveals that the current legal framework is curbing economic development or the development of a new, better quality service of general interest, then we will undoubtedly have to remedy it by ensuring greater transparency, legal certainty and clarity with regard to the applicable rules.
At international level, we are doing everything we can to open up the public procurement markets of the world's major economies. In order to ensure the competitiveness of European industry, reciprocity is at the heart of all our negotiations. We want to work in close cooperation with Parliament, and we invite you to maintain a constructive and open approach to the discussion.
The debate is closed.
The vote will take place tomorrow (Tuesday, 18 May 2010).